United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
CENTER FOR HUMAN RESOURCES,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-914
Issued: September 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 20, 2006 with respect to a claim for a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
April 29, 2005.
FACTUAL HISTORY
On August 26, 1999 appellant, then a 53-year-old claims representative, filed an
occupational disease claim alleging that she sustained bilateral arm tendinitis as a result of
repetitive activity during her federal employment. The claim was accepted for bilateral wrist
tendinitis, bilateral carpal tunnel syndrome and bilateral de Quervain’s syndrome. Appellant

underwent right carpal tunnel surgery on June 21, 2002 and left carpal tunnel surgery on
September 17, 2002. She returned to a light-duty position at four hours per day on
November 12, 2002.
In a report dated April 19, 2005, Dr. Sana Bloch, a neurologist, diagnosed chronic pain
syndrome and right reflex sympathetic dystrophy (RSD). She opined that appellant was totally
disabled. On April 29, 2005 appellant filed a notice of recurrence of disability (Form CA-2a)
commencing on that date.
By decision dated August 2, 2005, the Office denied the claim for a recurrence of
disability commencing April 29, 2005. Appellant requested reconsideration and submitted an
August 12, 2005 report from Dr. Bloch, who opined that the source of appellant’s pain syndrome
was the carpal tunnel syndrome. Dr. Bloch stated that the carpal tunnel had progressed to a RSD
involving the arms and opined that appellant was totally disabled. In a report dated August 15,
2005, Dr. Roy Kulick, an orthopedic surgeon, opined that appellant was totally disabled due to
carpal tunnel syndrome.
The Office referred the case to an Office medical adviser. In a report dated September 7,
2005, the medical adviser opined that there was no evidence to establish an RSD due to carpal
tunnel syndrome. He opined that appellant’s complaints were due to degenerative arthritis and
her disability as of April 2005 was not employment related.
The Office initially referred appellant for a second opinion examination by Dr. Richard
DuShuttle, an orthopedic surgeon, who submitted reports dated March 8 and April 26, 2006. In
the latter report, Dr. DuShuttle opined that the RSD was not related to the carpal tunnel surgery
and that he did not believe that appellant was totally disabled as of April 20, 2005. An Office
medical adviser reviewed the evidence and opined in a May 10, 2006 report that Dr. DuShuttle’s
examination was inadequate as he did not provide appropriate results on examination in his
reports.
The Office referred appellant to Dr. Robert Smith, an orthopedic surgeon, for a second
opinion examination. In a report dated June 20, 2006, Dr. Smith provided a history and results
on examination. He reported no clinical evidence of RSD or ongoing carpal tunnel syndrome
and stated that it appeared that residuals of the accepted conditions had resolved. Dr. Smith
noted that an electromyogram (EMG) in June 2003 showed no evidence of any ongoing nerve
abnormalities in the arms. He opined that any claim for total disability since April 29, 2005
would not be related to carpal tunnel syndrome. Dr. Smith completed a work restriction
evaluation and indicated that appellant could work without restriction.
The Office found that a conflict in the medical opinion evidence existed. The questions
posed for the referee examiner included an opinion as to whether any other diagnoses,
specifically RSD and chronic pain syndrome, were employment related and an opinion as to
whether appellant was totally disabled as of April 29, 2005 due to the effects of the work
injuries.
The neurologist selected as the referee examiner, Dr. Lee Dresser, provided a report dated
August 23, 2006. Dr. Dresser provided a history and results on examination. He diagnosed

2

bilateral carpal tunnel syndrome with subsequent normalization of nerve conduction studies,
osteoarthritis with a history of tendinitis and chronic right greater than left arm pain without
significant evidence of RSD changes. Dr. Dresser stated:
“It is quite likely that [appellant’s] carpal tunnel syndrome was the result of her
frequent repetitive typing. The tenosynovitis and osteoarthritis likely also were
contributed to by her repetitive workplace activity. I find [appellant] to be unable
to return full time to work. She is partially disabled because of the abovedescribed symptoms. [Appellant] should be able to return part time to work,
performing activities that do not require repetitive, continuous motions.”
By decision dated November 20, 2006, the Office denied modification of the August 2,
2005 decision. The Office found that the weight of the evidence was represented by Dr. Dresser.
LEGAL PRECEDENT
The Office’s regulation defines the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”1
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.2
When the Office refers appellant to a referee examiner for the purpose of resolving a
conflict in the medical evidence pursuant to 5 U.S.C. § 8123(a), the Office has a responsibility to
secure a medical report that properly resolves the conflict.3 When the opinion from the referee

1

20 C.F.R. § 10.5(x).

2

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
3

See Thomas Graves, 38 ECAB 409 (1987).

3

examiner requires clarification or elaboration, the Office must further develop the medical
evidence until the conflict is properly resolved.4
ANALYSIS
The Office found that a conflict existed under 5 U.S.C. § 8123(a) with respect to
disability as of April 29, 2005.5 Attending physicians Drs. Bloch and Kulick supported an
employment-related total disability, while second opinion examiner Dr. Smith and an Office
medical adviser opined that appellant was not totally disabled as of April 29, 2005.
In referring the case to a referee examiner, the Office properly requested the physician
provide an opinion as to whether there was total disability as of April 29, 2005 causally related to
an employment injury. Since Dr. Bloch had provided a diagnosis that included nonaccepted
conditions, such as RSD, the referee examiner was also asked to discuss whether there were any
other employment-related conditions other than the accepted conditions.
The referee examiner, Dr. Dresser, failed to address the relevant issues or provide a
reasoned medical opinion. With respect to the diagnoses, Dr. Dresser briefly stated that there
was no “significant evidence” of RSD changes without providing further explanation. He also
appeared to find the diagnosis of osteoarthritis was employment related, although again he did
not provide additional explanation. With respect to the primary issue of whether appellant was
totally disabled as of April 29, 2005 due to an employment-related condition, Dr. Dresser
provided no opinion at all. He does not discuss appellant’s light-duty job or provide a reasoned
medical opinion as to whether appellant was totally disabled on or after April 29, 2005 as a result
of an employment-related injury.
The case therefore will be remanded to the Office for further development to properly
resolve the conflict in the medical evidence.6 After such further development as the Office
deems necessary, it should issue an appropriate decision.
CONCLUSION
The referee examiner did not resolve the conflict in the medical evidence and the case
will be remanded for proper resolution of the conflict.

4

Id.

5

Under 5 U.S.C. § 8123(a), if there is a disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case. 20 C.F.R. § 10.321 (1999).
6

As noted in Thomas Graves, supra note 3, the referee examiner should be asked to provide a supplemental
report. If a supplemental report is not forthcoming, or if the physician is unable to provide a rationalized medical
opinion, the Office should refer appellant to a second referee examiner.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 20, 2006 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: September 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

